Title: From John Adams to Richard Price, 8 April 1785
From: Adams, John
To: Price, Richard


          
            Sir
            Auteuil near Paris April 8. 1785
          
          I received sometime ago from Dr Franklin a Copy of the first Edition of your Observations, on the Importance of the American Revolution, and a few days Since, a Copy of the Second. I am very much obliged to you, Sir, for your kind Attention to me, and for these valuable Presents
          I think it may be said in general, in Praise of the Citizens of the United States, that they are Sincere Enquirers after Truth in matters of Government and of Commerce, at least that there is among them as great a Number in Proportion, of this liberal Character as any Country possesses. They must therefore but be obliged to you and to all others, who are able to through Light upon those Objects, and who are willing to take the Pains to give them Advice.
          I think myself happy to be perfectly agreed with you in Opinion, that the first Thing to be done, in order to the Improvement of Society, is, to Sett Conscience free. When all Men, of all Religions, consistent with Morals and Property, shall enjoy equal Liberty, Property, or rather Security of Property, and an equal Chance for Honour and Power. and when Goverment shall be considered, as nothing more misterious or divine, than any other Art or Science We may well expect Improvements in the human Character and in the State of Society. But at what an immense distance is that Period? nothwithstanding all that has been written, from Sidney and Lock down to Dr Price and Abbe de Mably, all Europe Still believes, that Sovereignty is a Sacred and divine right except a few Men of Letters; even in Holland their Sovereignty, although it resides at least in four Thousand Persons is all divine.
          I did not propose however, at this time to enter into Details: But if you will give me leave, I should be glad to communicate with you now and then upon these Matters.
          With great Esteem I have the Honour / to be, Sir your most obedient / and humble servant
          
            John Adams.
          
        